Citation Nr: 1343172	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  09-13 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to February 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio on behalf of the RO in Montgomery, Alabama.  

In May 2012, the Veteran testified before the undersigned Acting Veterans Law Judge sitting in Washington, DC, via a videoconference hearing.  The hearing transcript is not associated with the record. 

In an August 2012 letter, the Board notified the Veteran that the hearing transcript was unavailable and offered to provide another hearing. In a response received by VA in September 2012, the Veteran indicated that he did not wish to appear at another hearing.  His hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2012).

In November 2012, the Board determined that new and material evidence had been received to reopen the claim of service connection for bilateral hearing loss, and it remanded the appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The appeal returned to the Board in May 2013, where it remanded once more for an addendum opinion.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  



FINDING OF FACT

The Veteran's bilateral hearing loss is less likely than not incurred in or aggravated by his service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service; and service connection for a bilateral hearing loss disability as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in January 2013 with an addendum opinion in September 2013.  There is no additional evidence that need to be obtained.  


Merits of the Claim

The Veteran seeks service connection for bilateral hearing loss.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the weight of the evidence is against the claim of service connection for bilateral hearing loss.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran has a current bilateral hearing loss disability.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  At the most recent VA examination, in January 2013, the Veteran showed a pattern of hearing loss as he had 60 decibels in the right ear and 65 decibels in the left ear at 4000 Hertz.  

The remaining questions, therefore, are whether there is evidence of an in-service occurrence of an injury or disease and whether there is evidence of a nexus or relationship between the current disability and the in-service disease or injury.  

The Veteran submitted a statement in December 2003 stating that he was exposed to loud engine noise and firing range M-14 and machine gun fire during the course of his service without hearing protection.  He noted that he never wore ear protection for any of these activities.  The Veteran is competent to make these statements because they are something that he personally experienced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  He is also credible because his account of noise exposure matches his Military Occupational Specialty as Highway Transport Officer, as shown on his DD-214.  Id. at 309; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Because determining the etiology of the hearing loss would require medical expertise, the Veteran's lay opinion that his hearing loss is related to service carries little weight.  The Veteran is not competent to opine as to the etiology, as he is not an audiologist nor does he have any medical training regarding audiology or other ear disabilities.  He cites excerpts of medical writings to support his claim, but these alone do not give him medical expertise and are refuted by VA examiners.  38 C.F.R. § 3.159(a)(1).  

The record shows the Veteran was given several audiograms in service, in July 1961, August 1962, February 1964 and January 1965.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  They are displayed below after conversion to ISO-ANSI.  

July 1961 ROTC Summer Camp




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20

25
LEFT
25
25
25

25

August 1962 Entry Examination




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20

25
LEFT
20
15
20

20


February 1964




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20

20
LEFT
25
15
10

15


January 1965 Separation Examination




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20

25
LEFT
20
15
20

20

After service a private audiogram in December 1996 shows bilateral hearing loss as the Veteran had 60 decibels in the right ear at 4000 Hertz and 50 decibels in the left ear.  

The Veteran was afforded a VA examination in January 2004.  There the examiner noted that there had been no exposure to civilian or recreational hazardous noise after the Veteran's service.  The examiner opined that the noise exposure in service was not a contributing factor to the Veteran's hearing loss.  

In January 2006, the Veteran was afforded a videoconference hearing.  In it, he stated that he worked in the motor pool and was often at the firing range for full days at a time without hearing protection.  He noted that after those events, he would have temporary hearing loss which would go away after a day or two.  He stated that he realized his hearing was going in the 1990s or 1980s.  He stated that sometimes his hearing will fade and then return.  The Board finds the Veteran is both competent and credible to give these statements.  He is competent to give them because they are something he personally experienced and he is credible in that they match his Military Occupational specialty and are facially plausible.  These statements merit considerable weight to show the Veteran's symptoms, but less to consider the etiology of his disability.  

The VA received a February 2006 letter from Dr. J.C. of Alabama Head and Neck stating that the Veteran's audiological findings were consistent with noise induced hearing loss.  The examiner did not opine on the nexus between the hearing loss and the Veteran's service.  Therefore, as the examiner did not mention from what source the noise was induced or the Veteran's service at all, this opinion has little weight for the purposes of determining if the Veteran's hearing loss is related to service.  

In October 2006 the Veteran submitted excerpts from a book to support his claim.  These excerpts discuss the effect of military service on hearing ability.  They discuss noise exposure and hearing loss generally, but not the Veteran specifically.  The excerpts were associated with the claims file.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, the literature submitted by the Veteran does not contain any information or analysis specific to the Veteran's case.  As such, this evidence is of limited probative value. 

In April 2007, a private medical provider, Dr. G.H. reviewed the Veteran's audiograms from 1961 to 1965, which showed some decline in high frequency hearing.  In an audiogram he performed in March 2007, the examiner noted further bilateral high frequency loss.  He opined that this was "partially related" to the Veteran's service and partially due to the Veteran's aging over the past 40 years.  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board rejects the April 2007 private medical opinion as it was at best conclusory as no reasoning or rationale was provided.  A mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

The Veteran was afforded another VA examination in January 2013, the diagnosis was sensorineural hearing loss in both ears.  The examiner opined that the Veteran's hearing was less likely than not related to service, because there was no threshold shift in the Veteran's hearing during service.  In a September 2013 addendum, the examiner acknowledged receipt of the Veteran's lay statements and she stated that the Veteran's current hearing loss was inconsistent with his reports of exposure to military noise.  She stated that while he may have had this noise exposure, there was no hearing loss in service and therefore his hearing loss was not related to his in-service duties as a Highway Transport Officer.  She noted that there were no significant threshold shifts from enlistment to discharge.  Under Buchanan v. Nicholson, 451 F.3d 1336, the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible.  The facts in the instant case are distinguishable from Buchanan as the Board is not impeaching the Veteran's credibility based on a lack of contemporaneous medical records.  Rather, the Board finds the VA examiner's opinion to be highly probative as the examiner opined that the audiometric in-service findings are inconsistent with the Veteran's exposure to acoustic trauma and thus his current hearing loss is not related to service.  The 2013 VA opinion was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's hearing loss, history and relevant longitudinal complaints in proffering the opinion.

Therefore, while there is evidence of noise exposure in service and a hearing loss disability, the weight of the evidence does not show a nexus between them.  There is no evidence of a diagnosis in service or within a year of service.  There is also no continuity of symptomatology from service to the present, as the hearing loss disability manifested in 1980 at the earliest, per the Veteran's lay statement discussed above, which 15 years after service and was shown by medical evidence in 1996.  Thus service connection on a presumptive basis is not available.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board is of the opinion that the point of equipoise has not been reached in the instant case because the evidence against the claim has more weight than that which favors it.  Because the evidence preponderates against the claim of service connection for bilateral hearing loss, the benefit of the doubt cannot be applied and service connection is denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


